FOREMAN, Judge,
concurring in the result: *
I have great difficulty with the rationale of United States v. Doss, 15 M.J. 409 (C.M.A.1983). The Court of Military Appeals relies heavily on United States v. Modesett, 9 U.S.C.M.A. 152, 25 C.M.R. 414 (1958), citing it for the proposition that “the unauthorized absences were lesser included offenses of the breaches of restriction.” United States v. Doss, 15 M.J. at 413-14 (footnote omitted). I do not believe that Modesett compels the Doss result. The issue before the Court in Modesett was “whether [the appellant] can be punished on the basis of both charges or only on the basis of one which carries the greater punishment.” United States v. Modesett, 9 U.S.C.M.A. at 153, 25 C.M.R. at 415. Unlike Doss, the Court in Modesett did not set aside any findings of guilty, but merely returned the case for reconsideration of the sentence. 9 U.S.C.M.A. at 155, 25 C.M.R. at 417. Although Doss purports to rely on Modesett, it goes beyond it by overturning an otherwise valid conviction, even though there was no prejudice as to findings or sentence.
Apart from my concern about the misapplication of the Modesett holding in Doss, I also believe that Doss, and the plethora of cases like it, violate Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a) (1976). The drafters of Article 59(a) of the Uniform Code of Military Justice of 1950, and the implementing language of paragraphs 87c and 100a of the Manual for Courts-Martial, United States, 1951, intended to adopt the federal “harmless error” rule, as defined in Kotteakos v. United States, 328 U.S. 750, 66 S.Ct. 1239, 90 L.Ed. 1557 (1946). See Legal and Legislative Basis, Manual for Courts-Martial, United States, 1951 at 124 (1951). In Kotteakos the Supreme Court did not speculate about the future collateral consequences of the conviction, but instead focused on the effect of errors on the fairness of the trial. It is clear from the legislative history that when Congress adopted Article 59(a) in 1950, they intended that the federal harmless error rule be given “full force and effect.” See S.Rep. No. 486,81st Cong., 2d Sess., reprinted in U.S.Code Cong. Ser. 2222, 2250-51. Both Article 59(a) of the Code and the implementing language of the Manual for Courts-Martial remained unchanged during the 1969 revisions. Unfortunately, in the area of multiplicity, we have fallen into the mire that Congress intended to avoid. By setting aside convictions for obscure technical errors which had no effect on the fairness of the trial, military appellate courts have become the “ ‘impregnable citadels of technicality’ ” which Congress intended to eliminate. Kotteakos v. United States, 328 U.S. at 759, 66 S.Ct. at 1245, quoting Kavanagh, Improvement of Administration of Criminal Justice by Exercise of Judicial Power, 11 A.B.A.J. 217, 222 (1925).
However, notwithstanding my misgivings, I recognize that Doss is controlling unless modified or overturned. Furthermore, it appears that the Court of Military Appeals will not apply waiver to cases involving duplicative charging even when the issue is not raised at trial. See United States v. Tyler, 15 M.J. 285 (C.M.A.1983) (summary disposition), rev’g in part 14 M.J. 811 (A.C.M.R.1982).
Accordingly, I concur in the result.

 Judge Foreman took final action in this case prior to his reassignment from the Court.